732 F.2d 129
Carol J. SELLERS, Donald W. Sellers, Plaintiffs-Appellants,v.A.H. ROBINS COMPANY, INC., Defendant-Appellee.
No. 82-7191.
United States Court of Appeals,Eleventh Circuit.
April 30, 1984.

Engel & Hairston, Griffin Sikes, Jr., Birmingham, Ala., for plaintiffs-appellants.
Mary Beth Mantiply, Mobile, Ala., E. Duncan Getchell, Jr., Richmond, Va., for defendant-appellee.
Appeal from the United States District Court for the Southern District of Alabama, William B. Hand, Judge.


1
(Opinion September 30, 1983, 11th Cir., 1983, 715 F.2d 1559).

ORDER:

2
The petition for rehearing by panel is granted.  The petition for rehearing en banc is rendered moot by the granting of the petition for rehearing by the panel.


3
The clerk of this court is directed to set this case for oral argument, establish a briefing schedule to allow the parties to file supplemental letter briefs, and set the date for oral argument.